Allowability Notice
Statement of Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application is a continuation of applications 16/927,993, 16/818,638,16/703,548, 16/401,593, 16/184,252 and 15/841,841.   
Pending claims 1-20 are allowed.
Following are the examiner's reasons for allowance: 
The claims are allowed for reasons similar to those outlined for the related applications noted above.  Applicants have amended the claims to further distinguish the invention from the related applications and from the prior art by specifying that a central tracking system queries a database for a number of geographic regions that maintains historical disconnections and reconnections of tracking devices and mobile devices. The system determines an average time of disconnect/reconnect and instructs a user via a mobile device to configure the tracking device to operate in a particular mode depending on the determined average time. The prior art of record fails to teach each and every element of the independent claims. The claims are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bill Nealon whose telephone number is (571) 270-7795.  The examiner can normally be reached on Mon.-Fri. from 9:00-5:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jinsong Hu, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM NEALON/Primary Examiner, Art Unit 2643